DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The remarks regarding the previously set forth rejection and the spring mounted around a section of the guide sleeve have been considered (see page 10).  The remarks are found persuasive, as the prior art fails to render obvious a braking device comprising assembly screws that connect the end flange to the actuation unit, at least some of the assembly screws being provided with guide sleeves that together form the fixed stop for the intermediate flange, which is biased, advantageously by the spring mounted around a section of the guide sleeve and which is supported on the end flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 16, 2022